Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2444
                       Lower Tribunal No. 17-28742
                          ________________


              Yoani Fernandez and Yadira Somoza,
                                 Appellants,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Alexander
Bokor, Judge.

     Billbrough & Marks, P.A., and Geoffrey B. Marks, for appellants.

      Lewis Brisbois Bisgaard & Smith LLP and Kathryn L. Ender, for
appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.

     Yoani Fernandez and Yadira Somoza appeal from an order entering
final summary judgment in favor of their insurer Citizens Property Insurance

Corporation. Because we agree with the insureds that disputed issues of

material fact remain as to whether a covered peril caused an opening in the

door of their home, allowing rain water to enter and damage the interior, we

reverse the final summary judgment and remand for further proceedings. 1

See Ortega v. Citizens Prop. Ins. Corp., 257 So. 3d 1171, 1173 (Fla. 3d DCA

2018); Hernandez v. United Auto. Ins. Co., Inc., 730 So. 2d 344, 346 (Fla.

3d DCA 1999).

     Reversed and remanded.




1
 We acknowledge that the Florida Supreme Court recently amended Florida
Rule of Civil Procedure 1.510(c), adopting the summary judgment standard
of Celotex Corp. v. Catrett, 477 U.S. 317 (1986). See In re: Amendments to
Florida Rule of Civil Procedure 1.510, 46 Fla. L. Weekly S6 (Fla. Dec. 31,
2020). However, as the effective date of the amendment is May 1, 2021, we
do not apply that standard in this appeal.

                                     2